*244—Order, Supreme Court, New York County (Carol Huff, J.), entered on or about May 19, 1997, which granted third-party plaintiffs’ motion for summary judgment on their third-party claim for breach of contract and indemnification, unanimously affirmed, without costs.
Plaintiff, while employed by third-party defendant Levkoff, was injured while moving a rack of Levkoffs clothing into an area leased by Levkoff, in a building owned by third-party plaintiffs (landlord). The lease provided that Levkoff was to maintain comprehensive liability insurance against all claims arising out of or connected with the conduct and operation of Levkoffs business, with landlord named as an additional insured. Levkoff did not obtain such insurance, and it is accordingly liable for the resulting damages, including landlord’s liability to plaintiff, if such is found (see, Kinney v Lisk Co., 76 NY2d 215, 219). This is so even if landlord were to be found solely negligent for plaintiffs injuries, because “an agreement to procure insurance specifically anticipates the promisee’s ‘continued responsibility’ for its own negligence for which the promisor is obligated to furnish insurance [citations omitted]” (supra, at 218). Concur — Sullivan, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.